Citation Nr: 1625153	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  04-42 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 1998, for the grant of service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In support of his claim, the Veteran testified at hearings at the RO before a Decision Review Officer (DRO) in August 2004 and before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in August 2007.

The Board subsequently issued a decision in October 2007 denying the claim, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2011 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication consistent with the Court's Order.  The Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in June 2011 to issue a corrective Veterans Claims Assistance Act (VCAA) notice letter.  The Veteran was provided this corrective VCAA notice letter in October 2011.  

The Board again denied the Veteran's claim in a March 2012 decision.  However, that additional decision also was vacated and the claim again remanded when the Court granted a Joint Motion for Remand (JMR) in January 2014.  This time, however, the claim was remanded to comport with VA's plan for claims potentially affected by non-compliance with 38 C.F.R. § 3.103(c)(2), as decided upon in Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran was given the opportunity for another hearing before the Board, as explained to him in a May 2014 letter.  However, in a July 2014 response brief, his representative indicated they did not want another hearing.

In August 2014, the Board yet again issued a decision denying the Veteran's claim, and he also appealed that decision to the Court.  In a July 2015 memorandum decision, the Court vacated the Board's August 2014 continued denial of the claim and again remanded (sent back) the claim to the Board for readjudication consistent with the decision.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from October 5, 1973 to March 19, 1974, so for a total of 5 months and 15 days.

2.  On March 25, 1974, the RO in Detroit, Michigan, received the Veteran's initial application for VA compensation or pension benefits describing the nature of the sickness, diseases or injuries for which his claim was made as "Legs - Have aches and pains due to fall during basic [training]. Nov 73."  

3.  The RO in Detroit sent the Veteran a letter on May 16, 1974 indicating that the initial claim was denied because he had failed to report for his scheduled examination.  That letter further indicated that no further action would be taken on his claim unless he informed the RO of his willingness to report for examination by signing the statement below on that form and returning the letter to the RO.

4.  In June 1974, the Veteran returned the letter indicating he was willing to report for an examination, however, his examination was never rescheduled. 

5.  The Veteran first filed a claim for service connection specifically for narcolepsy on May 7, 1998, alleging in his application that he had "always had it" but that he was "not treated for it in the military."  Service connection subsequently was granted for this disability in a February 2003 rating decision, retroactively effective from May 7, 1998.

6.  The initial March 25, 1974 claim for what was then described as aches and pains in the legs is still pending, so remains unadjudicated.

7.  Medical evidence since submitted during the pendency of that initial claim for aches and pains in the legs reasonably indicates this claimed leg condition was, in actuality, caused by narcolepsy that began during the Veteran's service.

8.  Affording him the benefit of the doubt, the Veteran's pending claim for a leg condition reasonably encompassed a claim for benefits for the causal disability, namely, his narcolepsy.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of March 20, 1974 for the grant of service connection for narcolepsy.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.155, 3.160(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting this claim to the fullest extent possible (i.e., awarding an effective date back to the day following the Veteran's discharge from service), there is no need to discuss VA's efforts to comply with the duties to notify and assist him with this claim because this is inconsequential.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


In February 2003, the Veteran was awarded service connection for narcolepsy, and the RO assigned an effective date of May 7, 1998, the date of receipt of his claim specifically for this condition.  But he maintains that he should be assigned an earlier effective date of March 20, 1974, because that same month (rather immediately after his discharge from the military) he filed a claim for leg pains resulting from a fall in service and, turns out, the cause for that fall was his later diagnosed narcolepsy.  He therefore contends that initial March 1974 claim is still pending and unadjudicated until he later filed the claim specifically for narcolepsy in 1998 upon learning that it was the essential basis of that earlier-filed claim.  He contends that his initial claim reasonably encompassed a claim for narcolepsy based on the medical evidence since submitted during the pendency of that March 1974 claim and the Court's decision in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For the reasons and bases discussed below, the Board now agrees and resultantly finds that he is entitled to an earlier effective date of March 20, 1974 for his narcolepsy since it has been proven to be the source of his fall and consequent leg pain and because, as a layman, he could not have been expected when filing his initial claim to have known the narcolepsy was the true cause of his symptoms and disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that, "[t]he law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In DeLisio, the Court noted that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing," Id. at 53, (citing Brokowsi v. Shinseki, 23 Vet. App. 79, 84 (2009)).  Further, the Court noted that a veteran "... is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'"  Id., (citing Brokowski, 23. Vet. App. at 86).


Turning now to the relevant facts and procedural history of this particular case, the Veteran's service medical and personnel records document his inability to remain awake during classroom instruction and normal duty hours.  See, e.g., January 1974 service treatment record ("has problem remaining awake during classes day time."); February 1974 Notification Letter of Proposed Discharge.  A November 1973 clinical note from service indicates he presented with complaints referable to his left thigh.  He indicated that he had fallen and injured this thigh some six days earlier during physical training (PT).  There was effusion.  The range of motion of his hip and knee, however, was within normal limits.  The diagnostic assessment was mild contusion (i.e., bruise).

The Veteran's military service ended on March 19, 1974, and he immediately filed a claim for VA compensation benefits - for what he described as aches and pains in his legs.  On March 25, 1974, the RO in Detroit, Michigan, received his initial application for VA compensation or pension benefits (VA Form 21-526e), describing the nature of the sickness, diseases or injuries for which his claim was made as "Legs - Have aches and pains due to fall during basic [training]. Nov 73."  In another portion of that same application, when referencing someone who knew of his claimed disability since its inception, he again referred to it as "Aches in Legs," again indicating he had experienced them since November 1973.

Later in March 1974, in response to that initial claim, the RO requested a VA compensation examination (see VA Forms 21-2507), citing the claimed disabilities as residuals of a left upper thigh injury and left heel tendon condition, but a note on these forms also indicates the examination - although apparently scheduled for May 10, 1974 - was canceled after the Veteran failed to report for it.  The RO in Detroit sent him a letter on May 16, 1974 indicating that the initial claim was denied because he had failed to report for his scheduled examination.  That letter further indicated that no further action would be taken on his claim unless he informed the RO of his willingness to report for examination by signing the statement below on that form and returning the letter to the RO.

The following month, so in June 1974, the Veteran returned the letter with the bottom portion of that form completed - indicating he was willing to report for an examination and listing a different contact address (his prior address was in Saginaw, Michigan, whereas his new address was in Longview, Texas).  In an accompanying written statement, he wrote that he would like advice on relocating his discharge papers.  He said that, before leaving Ft. Gordon, his papers, he believed, were stolen, and that so far they had not been mailed to him.  So if there was any immediate action that he may take in this case, he asked to please inform him.  In July 1974, because of his change of address and relocation to another state, the RO in Detroit transferred his file to the RO in Waco, Texas, so apparently to the RO that now had jurisdiction over his claim.  See VA Form 
07-7216a.  This other RO, however, never rescheduled his examination.  

Many years later, in January 1998, the Veteran submitted a statement in support of claim (VA Form 21-4138) to the RO in Houston advising that his permanent residence was now in Houston and, consequently, asking that his claims file be transferred from the RO in Detroit to the RO in Houston.  On that same day in January 1998, he also submitted correspondence from the National Personnel Records Center (NPRC), a military records repository, indicating he had filed a claim at separation (so referring to his 1974 claim), and that all of his medical records were sent to the VARO near his home (in Detroit, Michigan).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a Statement of the Case (SOC) after valid Notice of Disagreement (NOD) was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002). 

Here, the evidence of record shows the Veteran applied for benefits for a leg condition.  In May 1974, he was informed that his claim was denied because he had failed to show up to a scheduled VA compensation examination.  The Detroit RO informed him that no further action would be taken on his claim unless he informed the RO in writing of his willingness to show up for an examination.  The next month, the Detroit RO received a signed statement from him clearly indicating his willingness to report for an examination.  Nothing in his claims file indicates or suggests why this examination was not scheduled.  There is no evidence in the claims file indicating that his claim - or that of a subsequent "claim" for the same disability - was later adjudicated by an RO.  Consequently, the Board finds that the initial March 25, 1974 claim for aches and pains in the leg constitutes a pending claim that remains unadjudicated.


The Veteran first filed a claim for service connection specifically for narcolepsy on May 7, 1998, alleging in his application (VA Form 21-526) that he had "always had it" but that he was "not treated for it in the military."  The RO in Houston initially denied his claim for narcolepsy, but he appealed that denial and service connection subsequently was granted for this disability in a February 2003 rating decision, retroactively effective from May 7, 1998, on the premise that was the date of receipt of his initial claim specifically for this condition.

The Veteran's attorney argued in briefs to the Court that, since the March 1974 claim for a leg condition was still open, the medical evidence later submitted during the pendency of the claim had to be considered in determining the effective date of the eventual award based on the Court's holdings in DeLisio.

In DeLisio, the Court held that "when a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability, and such that the effective date of benefits for the causal disability can be as early as the date of the pending claim."  DeLisio, 25 Vet. App. at 55.

The Veteran's attorney maintains that, while the Veteran's leg claim was pending, VA received medical evidence identifying the actual cause of the Veteran's fall in service (causing the leg pain) as narcolepsy.  A November 28, 1974 service treatment record reflects that the Veteran fell on his left thigh six days prior.  An impression of a mild contusion was noted in the treatment record.  A record dated October 29, 1973 noted his complaints of ankle pain.  A November 2, 1973 record noted his complaints of difficulty sleeping at night and side pains.  The record noted an impression of musculoskeletal pain.  A treatment record dated November 20, 1973 noted a left upper thigh injury.  However, no further explanation was provided.  

Medical evidence since submitted during the pendency of the Veteran's claim supports his contention that the incident in service was the result of his narcolepsy (falling asleep while standing in line at attention and injuring his leg).  A July 2005 letter from R.W.F., M.D., stated that he had first evaluated the Veteran in 1994, at which time he was found to have obstructive sleep apnea.  In addition, a sleep latency study showed results meeting the criteria for narcolepsy.  This commenting clinician stated the Veteran had clearly identifiable cataplectic events going back for 20 years prior to the study.  The Veteran described an event that occurred during basic training on November 23, 1973, in which he had "a certain affective change, i.e., he became very angry in a confrontation with a fellow soldier."  This commenting clinician surmised that incident resulted in a sudden cataplectic event that was "unmistakable" from the Veteran's description.  He fell as a result of the cataplexy and injured his thigh, which has been a problem since that time.  He was suffering from narcolepsy-cataplexy with cataplectic events.

In an August 2007 letter, R.W.F., M.D., reiterated the Veteran had a well-established narcolepsy-cataplexy.  His symptoms date back by history to 1974 in which he had a "clear-cut episode of cataplexy" that was precipitated by an angry confrontation with a fellow soldier.  His descriptions of a sudden collapse and muscle weakness while in service were typical of cataplexy.  In this clinician's opinion, the Veteran was suffering from narcolepsy-cataplexy, of which he had the first "logical symptom" in 1973.  His symptoms have since resolved with a combination of medications.

In a January 2012 letter, R.W.F. again reiterated that the Veteran had a "clear-cut" cataplectic attack in service that was precipitated by anger due to a confrontation with another soldier.  He fell as a result of the cataplexy and injured his thigh.  His diagnosis of narcolepsy with cataplexy was confirmed in 1994 by polysomnography with multiple sleep latency following the next day.  

The thigh injury in service resulting from an unexplained fall was, in fact, the result of cataplexy.  The complexity of narcolepsy with cataplexy was not only the cause of the loss of muscle tone resulting in the fall and thigh injury, it was also the obvious cause of the Veteran's daytime sleepiness that resulted in his eventual discharge from the military.  According to this commenting physician, the delay in a proper diagnosis of 21 years from 1973 to 1994 was unusual but not surprising.

The Veteran's initial March 1974 claim for service connection for a leg condition was never finally adjudicated and, therefore, remains pending.  The medical evidence since obtained during the pendency of this claim confirms his initially-claimed leg condition was, in actuality, caused by his later diagnosed narcolepsy, but that began during his service and, in fact, was the source or cause of the fall in service when he injured his leg.  Therefore, consistent with the Court's holding in DeLisio, and affording him the benefit of the doubt, the Veteran's pending claim for a leg condition reasonably encompassed a claim for benefits for the causal disability, namely, for his later diagnosed narcolepsy.  He therefore is entitled to an earlier effective date of March 20, 1974, for the grant of service connection for his narcolepsy because he filed what amounted to a claim for this same condition within a year of his discharge from service and that initial claim, since it remained pending for many ensuing years, eventually was granted rather than denied.



ORDER

An earlier effective date of March 20, 1974, is granted for the award of service connection for narcolepsy, subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


